
	
		III
		110th CONGRESS
		1st Session
		S. RES. 202
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2007
			Ms. Stabenow (for
			 herself, Ms. Snowe, and
			 Mr. Whitehouse) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the period beginning on May 14,
		  2007, and ending on May 18, 2007, as National Health Information
		  Technology Week.
	
	
		Whereas the Healthcare Information and Management Systems
			 Society has worked collaboratively with more than 48 stakeholder organizations
			 for more than 45 years to transform health care with improved uses of
			 information technology and management systems;
		Whereas the Center for Information Technology Leadership
			 estimated that the implementation of national standards for interoperability
			 and the exchange of health information would save the United States
			 approximately $77,000,000,000 in expenses relating to health care each
			 year;
		Whereas the RAND Corporation estimated that, if the health
			 care system of the United States implemented the use of computerized medical
			 records, the system could save the United States more than $81,000,000,000 each
			 year;
		Whereas health care information technology has been shown
			 to improve the quality and safety of the delivery of health care in the United
			 States;
		Whereas health care information technology and management
			 systems have been recognized as essential tools for improving the quality and
			 cost efficiency of the health care system;
		Whereas the President and Secretary of Health and Human
			 Services have made a commitment to leveraging the benefits of the health care
			 information technology and management systems by establishing the Office of the
			 National Coordinator for Health Information Technology and the American Health
			 Information Community;
		Whereas Congress has placed an emphasis on improving the
			 quality and safety of the delivery of health care in the United States;
			 and
		Whereas organizations across the country have come
			 together to support National Health Information Technology Week to improve
			 public awareness relating to the potential benefits of improved quality and
			 cost efficiency that the health care system could achieve if health information
			 technology were better utilized: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 value of information technology and management systems in transforming health
			 care for all people in the United States;
			(2)designates the
			 period beginning on May 14, 2007, and ending on May 18, 2007, as
			 National Health Information Technology Week; and
			(3)encourages the
			 use of information technology and management systems to transform the health
			 care system in the United States.
			
